Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-01918-PAB-GPG

  EDWARD L. MULCAHY JR.,

        Plaintiff,

  v.

  ASPEN/PITKIN COUNTY HOUSING AUTHORITY, a multi-jurisdictional housing
  authority,

        Defendant.


                                          ORDER


        This matter is before the Court on Defendant APCHA’s Motion for Costs and

  Attorney Fees [Docket No. 60].

  I.   BACKGROUND

        This case arises out of a dispute over property located at 53 Forge Road in

  Aspen, Colorado.1 Defendant Aspen/Pitkin County Housing Authority (“APCHA”) is a

  housing authority that, among other things, oversees and administers the affordable

  housing program in Pitkin County, Colorado. Docket No. 57 at 1. In October 2006,

  plaintiff Edward L. Mulcahy Jr. received the deed to the property at 53 Forge Road after

  purchasing the property through APCHA’s housing lottery process. Id. at 2. Plaintiff’s

  deed to the property is subject to certain restrictions. Docket No. 60-2. One such



        1
         More detailed background can be found in the Court’s order dismissing the
  case. Docket No. 57.
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 2 of 7




  restriction is a requirement that plaintiff use the property as his primary residence and,

  broadly speaking, be a full-time employee for a local business (the “residence

  requirement”). Docket No. 57 at 2. The deed agreement also includes a fee-shifting

  provision, which states:

         There is hereby reserved to the parties hereto any and all remedies
         provided by law for the breach of [the deed agreement] or any of its terms.
         In the event the parties resort to litigation with respect to any or all
         provisions of [the deed agreement], the prevailing party shall be awarded
         damages and costs, including reasonable attorneys’ fees.

  Docket No. 60-2 at 8, ¶ 22.

         In December 2015, following an administrative finding that plaintiff had breached

  the residence requirement and the issuance of a notice of violation, defendant brought

  an action in state court to force plaintiff to sell the property. Docket No. 57 at 3. The

  district court granted summary judgment for defendant, the Colorado Court of Appeals

  affirmed, and the Colorado Supreme Court denied certiorari. Id.

         Subsequently, plaintiff filed this lawsuit on July 29, 2018, bringing claims for

  relief under 42 U.S.C. § 1983 for deprivation of his (1) due process and (2) equal

  protection rights. Id. at 3-4. Plaintiff claims that defendant “failed to follow its own

  regulations and guidelines” in finding that plaintiff breached the deed agreement.

  Docket No. 13 at 17, ¶ 44. On September 16, 2019, the Court granted defendant’s

  motion to dismiss, concluding that plaintiff’s claims were barred by the Rooker-Feldman

  doctrine. Docket No. 57 at 6-11.2 The Court concluded that granting plaintiff the relief


         2
          Plaintiff’s appeal is currently pending before the Tenth Circuit. See Docket No.
  66. “Although filing [a] notice of appeal generally divests the district court of jurisdiction
  over the issues on appeal . . . the district court retains jurisdiction over collateral

                                                2
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 3 of 7




  sought “would require the Court to set aside a state-court judgment.” Id. at 7. The

  Court awarded defendant its costs. Id. at 11.

         Two days later, on September 18, 2019, defendant filed the instant motion,

  seeking an award of $13.80 in costs and $13,850.00 in attorney’s fees. Docket No. 60.

  II.   ANALYSIS

         “‘Our basic point of reference’ when considering the award of attorney's fees is

  the bedrock principle known as the ‘American Rule’: Each litigant pays his own

  attorney's fees, win or lose, unless a statute or other contract provides otherwise.”

  Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252-53 (2010). The party

  applying for fees bears the burden of establishing its entitlement to a fee award. Case

  v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1249 (10th Cir. 1998).

         Defendant argues that the fee-shifting provision in the deed agreement entitles it

  to attorney’s fees. The second sentence of that provision states: “[i]n the event the

  parties resort to litigation with respect to any or all provisions of [the deed agreement],

  the prevailing party shall [be] awarded damages and costs, including reasonable

  attorneys’ fees.” Docket No. 60-2 at 8, ¶ 22. Defendant contends that thi s case is

  “litigation with respect to” the fee agreement, entitling it to costs.3 Plaintiff responds


  matters not involved in the appeal.” Lancaster v. Indep. Sch. Dist. No. 5, 149 F.3d
  1228, 1237 (10th Cir. 1998) (citations and quotation omitted). Because “[a]ttorney’s
  fees awards are collateral matters over which the district court retains jurisdiction,” the
  Court has jurisdiction to decide this motion. Id.
         3
           Neither party has briefed whether defendant is a “prevailing party” in this case.
  The question is complex where, as here, the Court did not enter a judgment on the
  merits. See Xlear, Inc. v. Focus Nutrition, LLC, 893 F.3d 1227, 1239 (10th Cir. 2018)
  (“[T]o establish that it was a prevailing party, a litigant must demonstrate the existence

                                                3
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 4 of 7




  that the fee-shifting provision only applies to litigation that sounds in contract. Docket

  No. 63 at 2-4. Because “claims brought pursuant to § 1983 sound in tort,” City of

  Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 709 (1999), plaintiff

  contends that this litigation does not implicate the fee-shifting provision.4

         The interpretation of a contract is a question of law. Fed. Deposit Ins. Corp. v.

  Fisher, 292 P.3d 934, 937 (Colo. 2013).5 A reviewing court's “primary aim in contract

  interpretation is to ascertain and implement the intent of the parties.” Id. To determine

  the intent of the parties, “the court should give effect to the plain and generally

  accepted meaning of the contractual language.” Copper Mountain, Inc. v. Indus. Sys.,

  Inc., 208 P.3d 692, 697 (Colo. 2009). “The meaning of a contract is found by

  examination of the entire instrument and not by viewing clauses or phrases in




  of judicial imprimatur by identifying judicial action that altered or modified the legal
  rights of the parties.”); Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d
  326, 327 (Colo. 1994) (“[W]here a claim exists for a violation of a contractual
  obligation, the party in whose favor the decision or verdict on liability is rendered is the
  prevailing party for purposes of awarding attorney fees.”). However, as resolving this
  issue is not necessary to resolve defendant’s motion, the Court assumes arguendo that
  defendant is a “prevailing party” within the meaning of the deed agreement.
         4
           The statute governing attorney’s fees for 42 U.S.C. § 1983 claims is 42 U.S.C.
  § 1988. Under that statute, “[a] prevailing defendant may recover an attorney’s fee
  award only where the suit was vexatious, frivolous, or brought to harass or embarrass
  the defendant.” Hensley v. Eckerhart, 461 U.S. 424, 429 n.2 (1983). “This is a high
  bar for a prevailing defendant to meet,” Utah Animal Rights Coalition v. Salt Lake Cty.,
  566 F.3d 1236, 1245 (10th Cir. 2009), and the parties agree that § 1988 does not
  support an award of attorney’s fees in this case. See Docket No. 63 at 4; Docket No.
  64 at 2.
         5
         Colorado law governs the deed agreement through a choice-of-law clause.
  Docket No. 60-2 at 10, ¶ 30.

                                               4
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 5 of 7




  isolation.” U.S. Fid. & Guar. Co. v. Budget Rent-A-Car Sys., Inc., 842 P.2d 208, 213

  (Colo. 1992).

         Although the language of the fee-shifting provision is imprecise, reading the

  provision in context indicates the parties’ intent to limit the provision to litigation arising

  from a “breach” of the deed agreement. The fee-shifting provision is in a section of the

  deed agreement called “remedies for breach.” Docket No. 60-2 at 8. The section sets

  out a scheme in the event of a breach of the deed agreement. Id. The fee-shifting

  provision itself is similarly limited. The first sentence “reserve[s] to the parties . . .

  remedies provided by law for the breach of [the deed agreement] or any of its terms.”

  Docket No. 60-2 at 8, ¶ 22. Put simply, this means that the parties may sue each other

  in the event of a breach of contract. The second sentence entitles a prevailing party to

  reasonable attorneys’ fees “[i]n the event the parties resort to litigation with respect to

  any or all provisions of” the deed agreement. Id. Read naturally, this sentence applies

  to the same class of actions contemplated by the first sentence – actions related to a

  party’s breach of the deed agreement.

         This interpretation of the deed agreement finds support in case law. For

  example, the Tenth Circuit has interpreted similar language to entitle a prevailing party

  to only those attorney’s fees attributable to claims involving disputes under the

  contract. Stichting Mayflower Rec. Fonds v. Newpark Res., Inc., 917 F.2d 1239, 1248

  (10th Cir. 1990). In that case, the parties’ contract entitled the prevailing party to

  reasonable attorney’s fees “[i]n the event of any dispute between the parties hereto.”

  Id. In remanding to the district court, the Tenth Circuit observed that “only those claims


                                                 5
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 6 of 7




  involving disputes under” the contract should be considered. Id. (citing Trayner v.

  Cushing, 688 P.2d 856, 858 (Utah 1984)). Other courts have reached similar

  conclusions. See, e.g., Baldain v. Am. Home Mortg. Servicing, Inc., 2010 WL 2606666,

  at *5 (E.D. Cal. June 28, 2010) (holding that “a party must show that the claim fell within

  the scope of the contract” to “recover fees incurred in connection with litigation of a

  claim under a fee shifting contract”).

         Defendant offers little resistance to this interpretation, failing to cite any relevant

  authority supporting its position. Defendant argues that this case falls within the fee-

  shifting provision because plaintiff seeks to set aside the state-court judgment

  enforcing the deed agreement. Docket No. 60 at 2-3. This argument oversimplifies the

  analysis. The parties had a contract – the deed agreement – which included the

  residence requirement. In administrative proceedings, defendant determined that

  plaintiff violated the residence requirement and issued a notice of violation. Defendant

  subsequently sued plaintiff and won, among other things, a determination that the

  notice of violation was valid. Now, plaintiff contends that the administrative

  proceedings violated his constitutional rights and that the notice of violation is invalid.

  The claims in this action are constitutional tort claims against defendant’s

  administrative proceedings rather than challenges to any provision of the deed

  agreement. Although the underlying subject matter is plaintiff’s compliance with the

  deed agreement, plaintiff’s litigation is “with respect to” the administrative proceedings

  used in determining compliance, not with respect to the deed agreement itself. Thus,

  the Court is not persuaded that this action is “litigation with respect to any or all


                                                6
Case 1:18-cv-01918-PAB-GPG Document 71 Filed 08/13/20 USDC Colorado Page 7 of 7




  provisions of” the deed agreement within the meaning of the fee-shifting provision.6

  Accordingly, defendant has not met its burden to show its entitlement to attorney’s

  fees.7

  III.   CONCLUSION

           For the foregoing reasons, it is

           ORDERED that Defendant APCHA’s Motion for Costs and Attorney Fees

  [Docket No. 60] is DENIED.



           DATED August 13, 2020.

                                              BY THE COURT:



                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




           6
          This conclusion is consistent with the Court’s determination that plaintiff’s
  claims are barred by the Rooker-Feldman doctrine. The Rooker-Feldman doctrine bars
  federal actions that try to modify or set aside a state court judgment. Mayotte v. U.S.
  Bank Nat’l Ass’n, 880 F.3d 1169, 1174 (10th Cir. 2018). Through this action, plaintiff
  seeks to overturn the state court’s judgment that defendant’s “notice of violation” was
  valid. See Docket No. 13 at 21, ¶ 62(a). That type of relief is barred by Rooker-
  Feldman regardless of how the action is characterized within the meaning of the deed
  agreement’s fee-shifting provision.
           7
          Defendant also moves for costs of $13.80. Docket No. 60 at 4. Because the
  Court has already awarded costs to defendant, see Docket No. 57 at 11, the Court
  need not rule on this portion of defendant’s motion.

                                                7
